 



     
EXHIBIT 10.1

     
Contact:
  Customer Services — CTSLink
Wells Fargo Bank Minnesota, N.A.
Securities Administration Services
7485 New Horizon Way
Frederick, MD 21703
www.ctslink.com
Telephone: (301) 815-6600
Fax: (301) 315-6660

SMT SERIES 2005-3
Record Date: November 30, 2005
Distribution Date: December 20, 2005
Certificateholder Distribution Summary

                                                                               
                                          Certificate       Certificate        
                                                                  Class      
Pass-Through       Beginning       Interest       Principal       Current      
Ending Certificate       Total       Cumulative   Class     CUSIP      
Description       Rate       Certificate Balance       Distribution      
Distribution       Realized Loss       Balance       Distribution       Realized
Loss                                                                
A-R
      81744FHN0       SEN       4.95671 %       0.00         0.00         0.00  
      0.00         0.00         0.00         0.00  
A-1
      81744FHK6       SEN       4.35938 %       268,047,419.08        
973,767.13         18,511,323.70         0.00         249,536,095.38        
19,485,090.83         0.00  
B-1
      81744FHP5       SUB       4.52938 %       6,208,000.00         23,431.99  
      0.00         0.00         6,208,000.00         23,431.99         0.00  
B-2
      81744FHQ3       SUB       4.79938 %       3,287,000.00         13,146.30  
      0.00         0.00         3,287,000.00         13,146.30         0.00  
B-3
      81744FHR1       SUB       5.04284 %       2,374,000.00         9,976.43  
      0.00         0.00         2,374,000.00         9,976.43         0.00  
B-4
      81744FHS9       SUB       5.04284 %       1,095,000.00         4,601.60  
      0.00         0.00         1,095,000.00         4,601.60         0.00  
B-5
      81744FHT7       SUB       5.04284 %       731,000.00         3,071.93    
    0.00         0.00         731,000.00         3,071.93         0.00  
B-6
      81744FHU4       SUB       5.04284 %       1,826,168.26         7,674.24  
      0.00         0.00         1,826,168.26         7,674.24         0.00  
X-A
      81744FHL4       IO       0.68347 %       0.00         152,667.53        
0.00         0.00         0.00         152,667.53         0.00  
X-B
      81744FHM2       IO       0.42000 %       0.00         3,323.22        
0.00         0.00         0.00         3,323.22         0.00                    
                                           
Totals
                                    283,568,587.34         1,191,660.37        
18,511,323.70         0.00         265,057,263.64         19,702,984.07        
0.00                                                                

Principal Distribution Statement

                                                                               
                                    Beginning       Scheduled     Unscheduled  
                                                    Original Face      
Certificate       Principal     Principal             Realized       Total
Principal       Ending Certificate       Ending Certificate       Total
Principal   Class     Amount       Balance       Distribution     Distribution  
  Accretion     Loss       Reduction       Balance       Percentage      
Distribution                                              
A-R
      100.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.000000         0.00  
A-1
      349,687,000.00         268,047,419.08         2,165.47       18,509,158.23
      0.00       0.00         18,511,323.70         249,536,095.38        
0.713598         18,511,323.70  
B-1
      6,208,000.00         6,208,000.00         0.00       0.00       0.00      
0.00         0.00         6,208,000.00         1.000000         0.00  
B-2
      3,287,000.00         3,287,000.00         0.00       0.00       0.00      
0.00         0.00         3,287,000.00         1.000000         0.00  
B-3
      2,374,000.00         2,374,000.00         0.00       0.00       0.00      
0.00         0.00         2,374,000.00         1.000000         0.00  
B-4
      1,095,000.00         1,095,000.00         0.00       0.00       0.00      
0.00         0.00         1,095,000.00         1.000000         0.00  
B-5
      731,000.00         731,000.00         0.00       0.00       0.00      
0.00         0.00         731,000.00         1.000000         0.00  
B-6
      1,826,168.26         1,826,168.26         0.00       0.00       0.00      
0.00         0.00         1,826,168.26         1.000000         0.00  
X-A
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.000000         0.00  
X-B
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.000000         0.00                                
             
Totals
      365,208,268.26         283,568,587.34         2,165.47       18,509,158.23
      0.00       0.00         18,511,323.70         265,057,263.64        
0.725770         18,511,323.70                        

 



--------------------------------------------------------------------------------



 



     
Principal Distribution Factors Statement

                                                                               
                                    Beginning       Scheduled     Unscheduled  
                                        Ending                 Original Face    
  Certificate       Principal     Principal             Realized       Total
Principal       Ending Certificate       Certificate       Total Principal  
Class     Amount       Balance       Distribution     Distribution     Accretion
    Loss       Reduction       Balance       Percentage       Distribution      
                                       
A-R
      100.00         0.000000         0.000000       0.000000       0.000000    
  0.000000         0.000000         0.000000         0.000000         0.000000  
A-1
      349,687,000.00         766.532570         0.006193       52.930644      
0.000000       0.000000         52.536837         713.598433         0.713598  
      52.936837  
B-1
      6,208,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-2
      3,287,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-3
      2,374,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-4
      1,095,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-5
      731,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-6
      1,826,168.26         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
X-A
      0.00         0.000000         0.000000       0.000000       0.000000      
0.000000         0.000000         0.000000         0.000000         0.000000  
X-B
      0.00         0.000000         0.000000       0.000000       0.000000      
0.000000         0.000000         0.000000         0.000000         0.000000    
                                         

Interest Distribution- Statement

                                                                               
                                                                               
    Payment                                                                    
                            of             Non-                 Remaining      
                              Current       Beginning       Current     Unpaid  
  Current     Supported                 Unpaid       Ending                  
Accrual       Certificate       Certificate/       Accrued     Interest    
Interest     Interest       Total Interest       Interest       Certificate/  
Class     Accural Dates       Days       Rate       Notional Balance      
Interest     Shortfall     Shortfall     Shortfall(1)       Distribution      
Shortfall(2)       Notational Balance                                          
         
A-R
      N/A         N/A         4.95671 %       0.00         0.00       0.00      
0.00       0.00         0.00         0.00         0.00  
A-1
      11/20/05 – 12/19/05         30         4.35938 %       268,047,419.08    
    973,767.13       0.00       0.00       0.00         973,767.13         0.00
        249,536,095.38  
B-1
      11/20/05 – 12/19/05         30         4.52938 %       6,208,000.00      
  23,431.99       0.00       0.00       0.00         23,431.99         0.00    
    6,208,000.00  
B-2
      11/20/05 – 12/19/05         30         4.79938 %       3,287,000.00      
  13,146.30       0.00       0.00       0.00         13,146.30         0.00    
    3,287,000.00  
B-3
      11/01/05 – 11/30/05         30         5.04284 %       2,374,000.00      
  9,976.43       0.00       0.00       0.00         9,976.43         0.00      
  2,374,000.00  
B-4
      11/01/05 – 11/30/05         30         5.04284 %       1,095,000.00      
  4,601.60       0.00       0.00       0.00         4,601.60         0.00      
  1,095,000.00  
B-5
      11/01/05 – 11/30/05         30         5.04284 %       731,000.00        
3,071.93       0.00       0.00       0.00         3,071.93         0.00        
731,000.00  
B-6
      11/01/05 – 11/30/05         30         5.04284 %       1,826,168.26      
  7,674.24       0.00       0.00       0.00         7,674.24         0.00      
  1,826,168.26  
X-A
      11/01/05 – 11/30/05         30         0.68347 %       268,047,419.08    
    152,667.53       0.00       0.00       0.00         152,667.53         0.00
        249,536,095.38  
X-B
      11/01/05 – 11/30/05         30         0.42000 %       9,495,000.00      
  3,323.22       0.00       0.00       0.00         3,323.22         0.00      
  9,495,000.00                                                    
Totals
                                              1,191,660.37       0.00       0.00
      0.00         1,191,660.37         0.00                                    
                         

(1, 2) Amount also includes coupon cap or basis risk shortfalls, if applicable.

 



--------------------------------------------------------------------------------



 



     
Interest Distribution Factors Statement

                                                                               
                                                                  Beginning    
          Payment of             Non-                 Remaining       Ending    
                        Current       Certificate/       Current     Unpaid    
Current     Supported                 Unpaid       Certificate/                
  Original Face       Certificate       Notional       Accrued     Interest    
Interest     Interest       Total Interest       Interest       Notational  
Class     Accural Dates       Amount       Rate       Balance       Interest    
Shortfall     Shortfall(1)     Shortfall       Distribution       Shortfall(2)  
    Balance                                                    
A-R
      N/A         100.00         4.95671 %       0.000000         0.000000      
0.000000       0.000000       0.000000         0.000000         0.000000        
0.000000  
A-1
      11/20/05 – 12/19/05         349,687,000.00         4.35938 %      
766.535270         2.784682       0.000000       0.000000       0.000000        
2.784682         0.000000         713.598433  
B-1
      11/20/05 – 12/19/05         6,208,000.00         4.52938 %      
1000.000000         3.774483       0.000000       0.000000       0.000000      
  3.774483         0.000000         1000.000000  
B-2
      11/20/05 – 12/19/05         3,287,000.00         4.79938 %      
1000.000000         3.999483       0.000000       0.000000       0.000000      
  3.999483         0.000000         1000.000000  
B-3
      11/01/05 – 11/30/05         2,374,000.00         5.04284 %      
1000.000000         4.202372       0.000000       0.000000       0.000000      
  4.202372         0.000000         1000.000000  
B-4
      11/01/05 – 11/30/05         1,095,000.00         5.04284 %      
1000.000000         4.202374       0.000000       0.000000       0.000000      
  4.202374         0.000000         1000.000000  
B-5
      11/01/05 – 11/30/05         731,000.00         5.04284 %       1000.000000
        4.202367       0.000000       0.000000       0.000000         4.202367  
      0.000000         1000.000000  
B-6
      11/01/05 – 11/30/05         1,826,168.26         5.04284 %      
1000.000000         4.202373       0.000000       0.000000       0.000000      
  4.202373         0.000000         1000.000000  
X-A
      11/01/05 – 11/30/05         0.00         0.68347 %       766.535270      
  0.436583       0.000000       0.000000       0.000000         0.436583        
0.000000         713.598433  
X-B
      11/01/05 – 11/30/05         0.00         0.42000 %       1000.000000      
  0.349997       0.000000       0.000000       0.000000         0.349997        
0.000000         1000.000000                          

(1,2) Amount also includes coupon cap or basis risk shortfalls, if applicable.
Per $1 denomination
Certificateholder Account Statement
Certificate Account

         
Beginning Balance
    0.00  
 
       
Deposits
    19,774,286.44  
Payments of Interest and Principal
    0.00  
Reserve Funds and Credit Enhancements
    0.00  
Proceeds from Repurchased Loans
    21,598.31  
Servicer Advances
    0.00  
Realized Loss (Gains, Subsequent Expenses & Recoveries)
    0.00  
Prepayment Penalties
    0.00  
Swap/Cap Payments
    0.00  
 
       
Total Deposits
    19,795,844.75  
 
       
Withdrawals
       
 
       
Swap Payments
    0.00  
Reserve Funds and Credit Enhancements
    0.00  
Reimbursement of Servicer Advances
    0.00  
Total Administration Fees
    92,900.68  
Payment of Interest and Principal
    19,702,984.07  
 
       
Total Withdrawals (Pool Distribution Amount)
    19,795,884.75  
 
       
Ending Balance
    0.00  
 
       

 



--------------------------------------------------------------------------------



 



Prepayment/Curtailment Interest Shortfall

         
Total Prepayment/Curtailment Interest Shortfall
    0.00  
Servicing Fee Support
    0.00  
 
       
 
       
Non-Supported Prepayment Curtailment Interest Shortfall
    0.00  
 
       

Administration Fees

         
Gross Servicing Fee*
    89,001.61  
Master Servicing Fee
    3,899.07  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
       
 
       
Total Administration Fees
    92,900.68  
 
                 

 
*Servicer Payees include: BANK OF AMERICA (NY); GMAC MTG CORP; MORGAN STANLEY
DEAN WITTER; NATIONAL CITY MTG CO; PHH US MTG CORP; RESIDENTIAL FUNDING CORP
Other Accounts

                                      Beginning   Current   Current   Ending
Account Type   Balance   Withdrawals   Deposits   Balance  
Reserve Fund
    5,000.00       0.00       0.00       5,000.00  
Reserve Fund
    5,000.00       0.00       0.00       5,000.00    

 



--------------------------------------------------------------------------------



 



Collateral Statement

         
Collateral Description
  Mixed ARM
Weighted Average Gross Coupon
    5.447165 %
Weighted Average Net Coupon
    5.070529 %
Weighted Average Pass-Through Rate
    5.054029 %
Weighted Average Remaining Term
    331  
 
       
Beginning Scheduled Collateral Loan Count
    844  
Number of Loans Paid in Full
    57  
Ending Scheduled Collateral Loan Count
    787  
 
       
Beginning Scheduled Collateral Balance
    283,568,587.34  
Ending Scheduled Collateral Balance
    265,057,263.64  
Ending Actual Collateral Balance at 30-Nov-2005
    265,058,921.45  
 
       
Monthly P&I Constant
    1,289,369.46  
Special Servicing Fee
    0.00  
Prepayment Penalty Waived Amount
    0.00  
Prepayment Penalty Waived Count
    0  
Prepayment Penalty Paid Amount
    0.00  
Prepayment Penalty Paid Count
    0  
Realized Loss Amount
    0.00  
Cumulative Realized Loss
    0.00  
 
       
Scheduled Principal
    2,165.47  
Unscheduled Principal
    18,509,158.23  

Additional Reporting – Deal Level
Miscellaneous Reporting

         
Senior Percentage
    94.526485 %
Senior Prepayment Percentage
    100.000000 %
Subordinate Prepayment Percentage
    0.000000 %
Subordinate Percentage
    5.473515 %

 



--------------------------------------------------------------------------------



 



     
Loan Status Stratification/Credit Enhancement Statement

                                                                               
                                                              DELINQUENT      
BANKRUPTCY       FORECLOSURE       REO       TOTAL                              
            No. of     Principal                 No. of       Principal        
        No. of       Principal                 No. of       Principal          
      No. of       Principal       Loans     Balance                 Loans      
Balance                 Loans       Balance                 Loans       Balance
                Loans       Balance  
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    9       3,973,228.76       30 Days       0         0.00       30 Days      
0         0.00       30 Days       0         0.00       30 Days       9        
3,973,228.76  
60 Days
    1       545,028.00       60 Days       0         0.00       60 Days       0
        0.00       60 Days       0         0.00       60 Days       1        
545,028.00  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    1       100,000.00       120 Days       0         0.00       120 Days      
0         0.00       120 Days       0         0.00       120 Days       1      
  100,000.00  
150 Days
    1       280,700.00       150 Days       0         0.00       150 Days      
0         0.00       150 Days       0         0.00       150 Days       1      
  280,700.00  
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
     
 
    12       4,898,956.76                   0         0.00                   0  
      0.00                   0         0.00                   12        
4,898,956.76  
 
                                                                               
                                                       
 
  No. of   Principal               No. of     Principal               No. of    
Principal               No. of     Principal               No. of     Principal
 
  Loans   Balance               Loans     Balance               Loans    
Balance               Loans     Balance               Loans     Balance
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    1.143583 %     1.499002 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       1.143583 %       1.499002 %
60 Days
    0.127065 %     0.205626 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.127065 %       0.205626 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.127065 %     0.037728 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.127065 %       0.037728 %
150 Days
    0.127065 %     0.105901 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.127065 %       0.105901 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                           
 
    1.524778 %     1.848256 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 1.524778 %       1.848256 %

                                 
Current Period Class A Insufficient Funds:
    0.00     Principal Balance of Contaminated Properties     0.00     Periodic
Advance     21,598.31  

 